DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/22/2021, with respect to the claim objections, the 35 U.S.C. 112b rejections, and the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The objections and rejections of the claims have been withdrawn in light of the applicant’s amendments. 
Applicant's arguments filed 11/22/2021 regarding the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Overes fails to teach the second sutures as recited in claim 1, wherein the second suture is provided between each of the knots, since Fig. 12A fails to show that 41 and 43 (which were previously cited as teaching the second suture recited in claim 1) are provided between each knot, Examiner argues that Fig. 12B was cited as being a clear figure showing the differences between each of the strand portions. This figure highlights a method of attaching the auxiliary strand (30) which comprises first and second portions (41 and 43) that comprise the second suture of the present invention (PP [0231]: “Referring now to FIGS. 12A-B, the auxiliary strand 33 can extend through the eyelet 90, and can further extend through at least a select opening 45 of the openings 40, such as a plurality of select openings 40, when the expandable portion 36 is in the first configuration. For instance, one of the first and second portions 41 and 43 of the auxiliary strand 33 can be fed through the eyelet 90. A needle, such as the needle 94 can be fed through the select openings 40 that have been identified as openings 40 that the auxiliary strand 33 is to extend through”). Overes also discloses alternate embodiments, such as the embodiment of Figs. 7A-C, which teach the claimed knitted relationship between the first and second suture between the plurality of the knitted knots (see Fig. 7C in particular). In order to improve clarity, and since claim 1 was amended to incorporate a new limitation, the embodiment of Figs. 7A-C will be relied upon in the following rejection.
Regarding Applicant’s argument that Overes fails to teach that “the knitted knots are cut to a predetermined length to form a knitting member having a predetermined width and a predetermined length”, Applicant is reminded that- “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113 I.). In the present case, although Overes fails to explicitly disclose wherein the knitted knots are cut, only instead providing that the second portion 54 is terminated (PP [0229]), given the plain meaning of the word “terminate” (i.e. “bring to an end” as provided by Applicant), there is no obvious difference between the process disclosed by Overes and the cutting process claimed in the present application, as the product of Overes is the same, structurally, as the product of the present claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Overes et al. (PGPub US 2011/0270278 A1) in view of Foerster (PGPub US 2014/0277133 A1).
With respect to claim 1, Overes et al. discloses a suture (Figs. 7A-C) having a suture anchor (22), comprising: first sutures (sutures in 44) configured as rows of sutures constituting a pair (pair defined by opposite sides of each loop 31) and knitted to continuously form a plurality of knitted knots (PP [0172]: "Whether the anchor body strand 44 is woven or nonwoven, the anchor body strand 44 can be braided as desired so as to define the openings 40") wherein the knitted knots are cut to a predetermined length (PP [0175]: "Once the braid 58 has reached the desired length, the second end portion 54 can be knotted or otherwise terminated at a location distal of the distal-most loop 56 so as to define a second stopper knot 60", PP [0212]: "the actuation strand 38 can be defined by one of the first and second end portions 52 and 54 of the anchor body strand 44, which can be configured as described above with respect to FIGS. 3A-C", product by process claim – the structure of Overes et al. is the same as the structure within this claim) to form a knitting member (44) having a predetermined width and a predetermined length (by definition any length or width of 44 is predetermined); and at least one second suture (43 and 41 in Figs. 7A and 7C) configured to attach to a soft tissue for sewing (PP [0161]: "Alternatively or additionally, as illustrated in FIG. 1C, the anchor assembly 20 is configured to secure an auxiliary structure 25 to the anatomical structure 24 that can define the respective target anatomical locations 24a and 24b. The auxiliary structure 25 can be configured as an anatomical structure, such as tissue as described above or an implant that can be configured as a graft, a mesh, a clay, hardware, a bone plate, or any alternative structure as desired", this is a functional limitation, 43 and 41 would be able to attach to soft tissue) provided between each of the plurality of knitted knots (see Fig. 7C, 43 weaves between knots through openings) in a longitudinal direction of the knitting member (44) by sewing in a long line (PP [0213]: "the second portion 43 can be woven through, and thus extend through, at least one of the openings 40 such as a plurality of select openings 40 that can be disposed between the proximal end 39a and the select opening 45a. For instance, the second portion 43 of the actuation strand 38 can be woven through at least one of the intermediate openings such as a plurality of the intermediate openings 40c").
	However, while Overes et al. discloses that an auxiliary connector member (77 in Figs. 21A-B) of an alternate embodiment may be made from a biocompatible material (PP [0274]), Overes et al. fails to explicitly disclose wherein the first sutures (sutures in 44 in Figs. 7A-C) are biologically compatible.
	In the same field of endeavor of soft suture anchors (abstract), Foerster teaches a suture anchor (100 in Fig. 1A) using a suture (160 and 110), the suture anchor (100) comprising first sutures (160) that are biologically compatible with the human body (PP [0037]: “Binding element 180a, b may preferably also made from a flexible biocompatible materials and may simply be variants of the material used for the implant anchor 100 and/or length of suture 110”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Overes et al. disclosure to explicitly incorporate the teachings of Foerster and include wherein the sutures are biologically compatible. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of suture materials that would have yielded predictable results.
Regarding claim 2, Overes et al. further discloses wherein when the knitting member (44 in Figs. 7A-C) is inserted into an anatomical location (PP [0161]: "Alternatively or additionally, as illustrated in FIG. 1C, the anchor assembly 20 is configured to secure an auxiliary structure 25 to the anatomical structure 24 that can define the respective target anatomical locations 24a and 24b. The auxiliary structure 25 can be configured as an anatomical structure, such as tissue as described above or an implant that can be configured as a graft, a mesh, a clay, hardware, a bone plate, or any alternative structure as desired"), when the at least one second suture (41 and 43 in Figs. 7A-B) is pulled rearwards (PP [0177]: “The actuation strand 38 can define a first portion 41”, 38 is pulled rearwards in Fig. 7B and is part of 41 and 43), the knitting member (44) is deformed from a long rod shape (36 in Fig. 7A) to a lump shape (36 in Fig. 7B) and is increased in diameter (T1 versus T2 from Fig. 7A to 7B) to be larger than a diameter of the anatomical location (see Fig. 1C which shows an example of use, where T2 is greater in diameter than the openings 24).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771  

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771